In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00075-CR

______________________________



MELBA WINTHROP, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 217th Judicial District Court

Angelina County, Texas

Trial Court No. 25,168







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Melba Winthrop appeals from the revocation of her community supervision. (1)  The trial court
sentenced Winthrop to two years' confinement in a state jail facility.  Winthrop was represented by
the same appointed counsel both at trial and on appeal.  Winthrop's attorney has filed a brief in which
he concludes that the appeal is frivolous and without merit, after a review of the record and the
related law.
	Counsel states that he has studied the record and finds no error preserved for appeal that
could be successfully argued.  The brief contains a professional evaluation of the record and
advances three arguable grounds for review.  This meets the requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State,
573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
	Counsel mailed a copy of the brief to Winthrop on August 5, 2008, informing Winthrop of
her right to examine the entire appellate record and to file a pro se response.  Counsel simultaneously
filed a motion with this Court seeking to withdraw as counsel in this appeal.  Winthrop filed her 
pro se response September 8, 2008. 
	We have determined that this appeal is wholly frivolous.  We have independently reviewed
the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We affirm the trial court's judgment. (2)


						Jack Carter
						Justice

Date Submitted:	September 29,2008
Date Decided:		September 30, 2008

Do Not Publish
1. This appeal was transferred to this Court pursuant to the Texas Supreme Court's docket
equalization program.
2. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Winthrop in this case.  No
substitute counsel will be appointed.  Should Winthrop wish to seek further review of this case by
the Texas Court of Criminal Appeals, Winthrop must either retain an attorney to file a petition for
discretionary review or Winthrop must file a pro se petition for discretionary review.  Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court.  See Tex. R. App. P. 68.2.  Any
petition for discretionary review must be filed with this Court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case.  See Tex. R. App.
P. 68.3.  Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 68.4.

er 29, 2005
Date Decided:         October 27, 2005

Do Not Publish